


Exhibit 10(b)(b)(b)

 

FIRST AMENDMENT TO THE

HEWLETT-PACKARD COMPANY EXCESS BENEFIT PLAN

 

The Hewlett-Packard Company Excess Benefit Plan, as amended and restated
effective January 1, 2006, is hereby amended to correct a drafting error, and to
eliminate the right of a participant to assign any portion of his or her benefit
in connection with a domestic relations order, as follows:

 

1.  Effective January 1, 2006, a new sentence shall be added to the end of
Section 5(d), as follows:

 

Following Termination, a Participant shall be permitted to make one additional
deferral election; such election shall be honored only if received by HP or its
designee more than 12 months before payment is otherwise scheduled to commence.

 

2.  Effective January 1, 2009, Section 10(i) shall be replaced in its entirety
by the following:

 

Effective January 1, 2009, the Plan shall not accept, process, or qualify
domestic relations orders, and no benefit accrued under the Plan shall be
subject to transfer or assignment pursuant to any such order.

 

This First Amendment to the Hewlett-Packard Company Excess Benefit Plan is
hereby adopted this 14th day of January, 2009.

 

 

 

HEWLETT-PACKARD COMPANY

 

 

 

 

 

By

 

 

 

  Marcela Perez de Alonso

 

 

  Executive Vice President

 

 

  Human Resources

 
